Citation Nr: 1533424	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression. 
 
2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jana DiCosmo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and depression that is related to service.  Specifically, the Veteran asserts that he has a pre-existing psychiatric disorder that was made worse by an in-service sexual assault; which, in turn, caused him to develop PTSD and depression.  

With regard to the issue of entitlement to service connection for PTSD, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Board notes that the record is not clear whether the Veteran has a confirmed diagnosis of PTSD.

For example, at a May 2014 VA examination, the examiner indicated that his opinion was "based only on a record review."  Moreover, in a June 2014 addendum opinion, the examiner stated that "with regards to this specific question of meeting criteria for posttraumatic stress disorder, the documentation does not support full diagnosis of posttraumatic stress disorder."  Additionally, the examiner opined that "if some, or full, criteria for PTSD were satisfied, the Veteran's symptoms would more likely than not be etiologically connected with recurring childhood abuse verses a lesser intense, and isolated, sexual abuse incident which occurred to his years later as young adult."  The Board notes that the medical evidence is not adequate to conclude whether the Veteran has a diagnosis of PTSD, and whether any other acquired psychiatric disorders are related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is adequate).

First, there is discrepancy on whether the Veteran has a diagnosis of PTSD, requiring a remand for a clarification.  Second, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (2014).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

In this case, the evidence of record does not show that the Veteran had a diagnosis of an acquired psychiatric disorder or PTSD upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  38 U.S.C.A.         § 1111.  The Board notes that the May 2014 examiner stated that he could not find details with regards to the Veteran's childhood history, but if in fact the Veteran's childhood history was very traumatic and abusive, it would seem that the incident which occurred to the Veteran while in the military would more likely than not only aggravate the Veteran's pre-existing mental health problems but not result in the extreme psychopathology he displayed over the years.  The examiner continued to state that there was an implication that "there was a pre-existing condition certainly suggesting that the sexual incident could at best have aggravated a pre-existing condition."  He further stated that he did not see any evidence that the Veteran's reported in-service event had been authenticated but if one assumed such was correct then his aforementioned statement would be his assessment.  However, the examiner does not state whether there was clear and unmistakable evidence showing that any psychiatric disorder existed prior to service, and whether the disorder was clearly and unmistakably not aggravated by service.  As such, the examiner's opinion is inadequate and a remand is necessary.

The Board next finds the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to PTSD are "inextricably intertwined" with the issue of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).  Accordingly, adjudication of the issue of entitlement to a TDIU is deferred.

Lastly, an effort should be made to obtain any records pertaining to ongoing psychiatric treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange for the Veteran to undergo a new VA mental health examination, to include PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

The examiner is requested to provide an opinion as to the following:

(a) Determine the diagnoses of any currently-manifested psychiatric disorder(s), including PTSD and depression.  In providing an opinion as to whether the Veteran has PTSD, the examiner should reconcile any findings with that of the May 2014 and June 2014 examiner.

(b) If the Veteran has a diagnosis of PTSD, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the PTSD is related to the Veteran's established in-service sexual assault.  For purposes of his or her analysis, the examiner is advised that such stressor has been conceded. 

(c) If a psychiatric disability other than PTSD is diagnosed, provide an opinion as to whether the psychiatric disorder is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's service. 

(d) If the examiner concludes that the Veteran has a psychiatric disability that existed prior to service, the examiner should state whether that psychiatric disability clearly and unmistakably existed prior to service, and whether it was clearly and unmistakably not aggravated by service. 

The examiner should also fully describe the Veteran's lay accounts with regard to his claim.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	(CONTINUED ON NEXT PAGE)



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




